Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding the drawings:
“The drawings have been object to due to claims 10 and 15. Figure 2 has been amended in a manner that is believed to overcome the objections to the drawings. 
With respect to claim 10, Output Unit 151 shown in Figure 1 is an example of the output unit of Figure 10. Figure 10 shows the output of Output Unit 151 being written to Memory 161. Thus it is believed that the limitation of claim 10 is shown in Figure 1. 
With respect to claim 15, Figure 2 has been amended to show broadcast data paths connecting First Type Register 210 with Vector Unit 211 and Vector Unit 221.”

This argument is found to be persuasive for the following reasons. The examiner agrees that figure 1 and amended figure 2 show the claimed limitations of claims 10 and 15. Thus, the drawing objections have been withdrawn.
Applicant argues for claim 1, 17, and 19:
“Narayanamoorthy Figure 2A shows its sparse source matrix being directly specified in its instruction as an operand of the instruction. Thus the references do not teach a processor instruction specifying a data matrix and a matrix manipulation operation "without directly specifying a manipulation matrix" as amended in claim 1. 
Additionally, the references do not teach automatically selecting a specific manipulation matrix from a repository of predefined manipulation matrix selection options. Because Narayanamoorthy shows its sparse source matrix being directly specified in its instruction as an operand of the instruction, no selection is made among options. Kohn does not teach a single repository with predefined manipulation matrix selection options. Thus the references do not teach automatically selecting from a repository of predefined "manipulation matrix selection options," the manipulation matrix based on the matrix manipulation operation specified in the processor instruction, as amended in claim 1. 
Furthermore, the downcoversion 298 performed by Kohn is precision downconversion and not dimension downcoversion. Additionally, Figure 4 of Kohn shows that its downcoversion 298 is always performed after its upconversion and thus a choice is not made to which one conversion is to be performed for an instruction. Thus the references do not teach that processing element is able to selectively perform a plurality of different types of matrix manipulation operations including a matrix "dimension" up-sampling type 

This argument is found to be persuasive for the following reasons. The examiner agrees that the SDMM instruction of Narayanamoorthy directly references the sparse source matrix, as shown in figure 2B. The examiner also agrees that Narayanamoorthy doesn’t teach selecting from a plurality of predefined manipulation matrix selection options. Instead, Narayanamoorthy performs only a single matrix manipulation operation on the manipulation matrix. Lastly, the examiner agrees that Kohn failed to teach matrix dimension down-sampling. This can be clearly in figure 4 of Kohn, where only dimension upconversion is disclosed. Thus, the rejections based on Narayanamoorthy and Kohn have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon all of the newly claimed limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183